IN THE SUPREME COURT OF TEXAS

                                 No. 10-0386

   IN RE DALLAS COUNTY HOSPITAL DISTRICT D/B/A PARKLAND HEALTH & HOSPITAL
                                   SYSTEM

                      On Petition for Writ of Mandamus

ORDERED:

      1.    Relator's emergency motion to stay, filed  August  2,  2010,  is
granted.  The trial court's August 5, 2010  hearing,  in  Cause  No.  CC-09-
01417-B, styled Dallas County Hospital  District  d/b/a  Parkland  Health  &
Hospital System v. LAZ/LA II Harry Hines Lot, L.P.; City of  Dallas;  Dallas
County; Dallas County Community College District; Dallas Independent  School
District; and Texas Capital Bank, N.A., in the County Court at Law No. 2  of
Dallas County, Texas, is stayed pending further order of this Court.
      2.    The petition for writ of mandamus remains  pending  before  this
Court.

            Done at the City of Austin, this August 04, 2010.
                                  [pic]
                                  Blake A. Hawthorne, Clerk
                                  Supreme Court of Texas


                                  By Claudia Jenks, Chief Deputy Clerk